IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 DANIEL WARREN,                           : No. 54 MM 2019
                                          :
                       Petitioner         :
                                          :
                                          :
               v.                         :
                                          :
                                          :
 KAREN C. DEVINE,                         :
                                          :
                       Respondent         :


                                     ORDER



PER CURIAM

       AND NOW, this 13th day of September, 2019, the “Petition for Review in the

Nature of a Mandamus” is DENIED. The Prothonotary is DIRECTED to strike the name

of the jurist from the caption.